DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on November 19, 2021 are accepted by the Examiner.
  STATUS OF CLAIMS
Claims 1–17 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on May 17, 2022, February 17, 2022 and November 19, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 and 2 of the specification,
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
The European search report dated April 19, 2022 based on a related US application (note the corresponding US Pre-Grant publication to Yamamoto et al. and Sugimoto) therein have been considered.
Sugimoto et al. (2019/0288963) is a general background reference covering a message providing device for providing a message service e.g. chatting service or social networking service (SNS), to an external device i.e. printing device (claimed). The device performs notification of the message that reports a result of an operation instruction from the user with explicit indication of destination of the message. The device allows the user to simply transmit the message of the instruction to perform printing to the chatbot since the printing device is associated with the chatbot.
Yamamoto et al. (2019/0258431) is a general background reference covering Web printing system. The user easily confirms the current print setting information of an image file without activating a web browser. The registration of the messaging application and the printer information registered in the cloud print service are easily and safely performed.
Nashida et al. (8,780,377) is a general background reference covering print control device manages a print job and a printer based on an instruction from a client terminal. The print control device accepts a print instruction to the printer from the client terminal and authentication information about the client terminal, confirms the validity of the authentication information to an authentication unit configured to issue and manage the authentication information, registers the print job as an execution job together with the authentication information if the authentication information is valid, and accesses the authentication unit during registration of the execution job to thereby update the expiration date/time of the registered authentication.
Abe (8,629,995) is a general background reference covering an information processing apparatus, which is connected to a peripheral apparatus via a network, issues, to the peripheral apparatus, a request required to acquire a response including information that represents whether or not the peripheral apparatus can notify the information processing apparatus of an event upon completion of print processing. Then, when the information included in the response returned from the peripheral apparatus in response to the request represents that the peripheral apparatus cannot notify the information processing apparatus of any event, the information processing apparatus deletes a print job, data of which have been sent to the peripheral apparatus, from a printer queue required to stack print jobs.
Abe (8,438,556) is a general background reference covering a peripheral device by selecting optimal processing even when the version of the OS of an information processing apparatus is updated and when the version of firmware of the peripheral device is updated. To this end, according to this invention, the version information of the OS of an information processing apparatus, that of firmware of a printer, and that of a printer driver are acquired. A control method that acquires status information of the printer is set according to the acquired information.
Abe et al. (2012/0005378) is a general background reference covering an application launching unit instructing a function of a peripheral device management program to launch a twain application (142). A management unit manages peripheral device information. A setting unit sets a device name as an argument when the application launching unit launches the application. A control unit associates the peripheral device corresponding to unique information included in the loaded peripheral device information with the application. 
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections 
Claim(s) 15–17 is/are objected to for minor informalities. 
Claim 14 recites the “A non-transitory computer readable storage medium […]”. Throughout the rest of Claims 15–17, the claims further recite “The storage medium according to claim 15 […]”. The examiner respectfully asks Applicant to change all instances of “The storage medium” to “The non-transitory computer readable storage medium” so that consistency is maintained. Appropriate correction is required.
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a notification unit” in claim(s) 1, 2 and 12.
“a print request unit” in claim(s) 1.
“a job issuance unit” in claim(s) 1 and 9. 
“a display unit” in claim(s) 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1, 2 and 12: ‘a notification unit that notifies’ corresponds to FIG. 1 – element 200/220. the video distribution app 220 also functions as a notification unit that notifies the user of notification information indicating that there is a printable study material content while distributing the video. This notification information contains a study material content ID. Examples of this notification information on the study material content include the following: [0112] [Notification example 1] “You can print Grade-8 Mathematics Review Exercise Book 2 (A002).” [0113] [Notification example 2] “You can print Grade-8 Mathematics Preparation Exercise Book 2 (A003).” [0114] [Notification example 3] “You can print Grade-12 English Advanced Exercise Book 3 (B002) (Price: ¥10,000 per book).”, Applicant Pub ¶ [0111].
(b)	Claim(s) 1: ‘print request unit capable of sending the server system a print request’ corresponds to FIG. 1 – element 100/110. The client app 110 is capable of sending a message containing a character string(s) input by a user operation, a request to print a printing target study material content (file), and the like to a video distribution service application 220 via the network 1000, Applicant Pub ¶ [0032].
(c)	Claim(s) 1 and 9: ‘a job issuance unit that issues a print job for printing’ corresponds to FIG. 1 – element 400/420. The print service 420 functions as a job issuance unit that receives a print request from the bot application 310 of the bot application server 300, generates a print job, and sends the print job to the printer 500, Applicant Pub ¶ [0041].
(d)	Claim(s) 10: ‘a display unit that displays’ corresponds to FIG. 2 – element 100/104. The display apparatus 104 includes a liquid crystal display and a graphic controller, and displays web pages downloaded from servers, graphic user interfaces (GUIs), and the like. To display a web page, the web browser 120 downloads the web page into the RAM 102 and displays it on the display apparatus 104. In sum, processing to be performed in the client terminal 100 is implemented by the CPU 101 executing programs stored in the ROM 103, Applicant Pub ¶ [0046].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6 and 11–15 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2019/0258431 (published Aug. 22, 2019) (Yamamoto et al. hereinafter referred to as “Yamamoto”) in view of US Patent Application Publication 2018/0213095 (published Jul. 26, 2018) (Miura et al. hereinafter referred to as “Miura”).
Note that Yamamoto was also cited in the European search report dated April 19, 2022 counterpart to this application and provided by Applicant in the May 17, 2022 Information Disclosure Statement (IDS).
Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2019/0258431 (published Aug. 22, 2019) (Yamamoto et al. hereinafter referred to as “Yamamoto”) in view of US Patent Application Publication 2018/0213095 (published Jul. 26, 2018) (Miura et al. hereinafter referred to as “Miura”) as applied to claim 1 above, and further in view of US Patent Application Publication 2017/0070642 (published Mar. 9, 2017) (Miyamoto et al. hereinafter referred to as “Miyamoto”)
With respect to claim 1, Yamamoto discloses a print system (¶ [0046]; FIG. 1 – a client server network system …) comprising: 
a client terminal (¶ [0046]; FIG. 1 – element 100, client terminal …); 
a server system (¶ [0046]; FIG. 1 – server system …) that provides predetermined distribution information to the client terminal (¶ [0143]; wherein the bot application 310 transmits (S1101) a message 1701 requesting the transmission of an image file (a photograph in this case) which is to be the print target …); and 
at least one printing apparatus (FIG. 1 – element 510, printer …) communicatively connected to the server system (¶ [0046]; FIG. 1 – server system …), 
wherein the server system (¶ [0046]; FIG. 1 – server system …) notifies the client terminal indicating that a printable print content is present based on provision of the distribution information to the client terminal (¶ [0143]; FIG. 17A – wherein the bot application 310 then transmits a message 1703 as a response to the message 1702. The message 1703 includes buttons as shown by buttons 1704 and 1705 other than a text indicating the reception of the image file. The user can press these buttons to transmit a fixed message to the conversation partner and to make settings to activate the Web browser and access a specific URL. Note that the text shown in the message 1703 is merely an example and may be another character string. Also, although FIG. 17A shows an example in which buttons are provided in the message, the present invention is not limited to this, and a message formed by another object may be used …), 
the client terminal (¶ [0046]; FIG. 1 – element 100, client terminal …) includes a print request unit capable of sending the server system a print request as a request to perform printing in a case of being notified of the notification information (¶ [0144]; FIG. 17A – see at least element 1703; wherein in a case in which the button 1704 of FIG. 17A is pressed, the client application 110 will transmit a print request instruction message to the messaging service application 220. In addition, in a case in which the button 1705 is pressed, an instruction will be given to open the access URL of the Web page for updating the print settings which is included in the message 1703. In this case, an instruction will be made to activate the Web browser 120 of the client terminal 100 from the client application 110 …), and 
wherein the server system (¶ [0046]; FIG. 1 – server system …) further includes a job issuance unit that issues a print job for printing the print content to a printing apparatus (¶ [0150]; wherein the conversation screen is displayed in the client terminal 100, and the message 1703 as shown in FIG. 17A is displayed again. In this case, the image file included in the message 1702 is printed based on the updated print setting information when the user presses the button 1704 ….) identified by the print request from the client terminal (¶ [0137]; wherein a connect-ID issuance request may be executed via the Web browser 120 on the client terminal 100. In this case, a list of registered printers is displayed on the Web browser 120 to the user logged in to the print service, and a printer may be selected by the user …), and 
the printing apparatus (FIG. 1 – element 510, printer …) prints the print content according to the print job (¶ [0190]; FIG. 19 – wherein upon receiving the print job, the printer 500 performs print processing based on the print job …). 
Although Yamamoto disclose the server system able to notify the client terminal as disclosed at least in ¶ [0143] and as illustrated in at least FIG. 17A. However, Yamamoto fails to explicitly disclose the server system includes a notification unit that notifies the client terminal of notification information.
Miura, working in the same field of endeavor, recognizes this problem and teaches a notification unit that notifies the client terminal of notification information (¶¶ [0123–0126]; FIG. 15 – wherein the analyzer 111 in the server device 10 analyzes print data that is an analysis target acquired by the print spooler 102, in accordance with the request from the print spooler 102. At subsequent Step S11, the server device 10 determines whether it is necessary to give a notification to the client terminal 20a that is a transmission source of the analysis target print data, based on a result of analysis at Step S10. If the server device 10 determines that it is necessary to give a notification (Yes at Step S11), the process proceeds to Step S12 […] At Step S12, the server device 10 acquires the identification information and the notification information from the analysis target print data based on the analysis result that is obtained by the analyzer 111 at Step S10. At subsequent Step S13, the server device 10 refers to, by the registered 110 for example, the registration table based on the identification information acquired at Step S11, and acquires the address information associated with the identification information. At subsequent Step S14, the server device 10 transmits, by the notification processor 112, the notification information that is acquired by the analyzer 111 at Step S12, to an address indicated by the address information acquired at Step S13 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yamamoto to apply a notification unit that notifies the client terminal of notification information as taught by Miura since doing so would have predictably and advantageously allows to flexibly notify a client terminal of information on printing when a client terminal performs printing via a server device (see at least Miura, ¶ [0043]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Yamamoto discloses wherein the notification unit notifies the client terminal of the notification information while the distribution information is provided to the client terminal (¶ [0143]; FIG. 17A – wherein the bot application 310 transmits (S1101) a message 1701 requesting the transmission of an image file (a photograph in this case) which is to be the print target. Upon receiving this message, the user transmits the image file as a message 1702. The bot application 310 then transmits a message 1703 as a response to the message 1702. The message 1703 includes buttons as shown by buttons 1704 and 1705 other than a text indicating the reception of the image file. The user can press these buttons to transmit a fixed message to the conversation partner and to make settings to activate the Web browser and access a specific URL. Note that the text shown in the message 1703 is merely an example and may be another character string. Also, although FIG. 17A shows an example in which buttons are provided in the message, the present invention is not limited to this, and a message formed by another object may be used …).
With respect to claim 6, which claim 1 is incorporated, Yamamoto discloses wherein the distribution information is information containing at least one of video information or still image information (¶ [0185]; FIG. 19 – see at least step S1906; wherein In S1906, the bot application 310 responds to the image file request received in S1905, obtains the corresponding file from the file storage 340, and transmits the obtained image file to the Web application 430 …).
With respect to claim 11, which claim 1 is incorporated, Yamamoto discloses wherein the server system (¶ [0046]; FIG. 1 – server system …) includes a first server that provides the distribution information and the notification information to the client terminal, a second server that has a message to be sent to the client terminal, and a third server that sends the print job to the printing apparatus (Para [0046]; FIG. 1 – see at least the bot application server, the messaging application server and the print server …).
With respect to claim 12, which claim 1 is incorporated, Yamamoto disclose wherein the server system (¶ [0046]; FIG. 1 – server system …) notifying the client terminal based on provision of the distribution information to the client terminal (¶ [0143]; FIG. 17A – wherein the bot application 310 then transmits a message 1703 as a response to the message 1702. The message 1703 includes buttons as shown by buttons 1704 and 1705 other than a text indicating the reception of the image file. The user can press these buttons to transmit a fixed message to the conversation partner and to make settings to activate the Web browser and access a specific URL. Note that the text shown in the message 1703 is merely an example and may be another character string. Also, although FIG. 17A shows an example in which buttons are provided in the message, the present invention is not limited to this, and a message formed by another object may be used …), 
However, Yamamato fails to explicitly disclose the notification unit finishes the notification of the notification information in a case where the provision of the distribution information is finished.
Miura, working in the same field of endeavor, recognizes this problem and teaches the notification unit finishes the notification of the notification information in a case where the provision of the distribution information is finished (¶¶ [0126 and 0127]; FIG. 15 – wherein Step S15, the server device 10 determines, by the notification processor 112, whether a notification indicated by the notification information transmitted at Step S14 is a notification for which a reply from the client terminal 20a serving as the transmission source is needed, for example. If the server device 10 determines that the notification is a notification for which a reply from the transmission source is needed (Yes at Step S15), the process proceeds to Step S16. In contrast, if the server device 10 determines that the notification is a notification for which a reply is not needed (No at Step S15), the process proceeds to Step S18. For example, at Step S15, if the print setting information acquired by the analyzer 111 through analysis of the pint data is print setting information that has been changed by the server device 10, the notification processor 112 can determine, by the notification transmitter 1120, that the notification is a notification for which a reply from the transmission source is needed. More specifically, when a processing complete flag is added to a predetermined item in the print setting information, the notification transmitter 1120 determines that the notification is a notification for which a reply from the transmission source is needed …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yamamoto to finish the notification of the notification information in a case where the provision of the distribution information is finished as taught by Miura since doing so would have predictably and advantageously allows to flexibly notify a client terminal of information on printing when a client terminal performs printing via a server device (see at least Miura, ¶ [0043]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 13, (drawn to a method) the proposed combination of Yamamoto in view of Miura, explained in the rejection of system claim 1 renders obvious the steps of the method of claim 13, because these steps occur in the operation of the system as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13.
With respect to claim 14 and 15, (drawn to a non-transitory computer readable storage medium) the proposed combination of Yamamoto in view of Miura, explained in the rejection of system claims 1 and 2 renders obvious the steps of the non-transitory computer readable storage medium of claims 14 and 15, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claims 1 and 2 are equally applicable to claims 14 and 15. Further Yamamoto disclose a non-transitory computer readable storage medium storing a program (Para [0244]; wherein a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions …).
Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2019/0258431 (published Aug. 22, 2019) (Yamamoto et al. hereinafter referred to as “Yamamoto”) in view of US Patent Application Publication 2018/0213095 (published Jul. 26, 2018) (Miura et al. hereinafter referred to as “Miura”) as applied to claim 1 above, and further in view of US Patent Application Publication 2017/0070642 (published Mar. 9, 2017) (Miyamoto et al. hereinafter referred to as “Miyamoto”).
With respect to claim 7, which claim 1 is incorporated, Yamamoto discloses wherein the server system is connected to an accounting system (Para [0055]; wherein The authentication service 460 is a service that performs access source authentication by using registered account information when it accepts access from the client terminal 100 or the printer 500. The print service 420 can be used only when the authentication by the authentication service 460 has succeeded. The account information described here includes at least a user ID and a password. In addition, assume that the user of the client application 110 has registered the information of the held (usable) printer 500 in advance. Although the embodiment will describe a case in which there is one printer held by the user, a plurality of printers may be held …) 
However, neither Yamamoto nor Miura appears to explicitly disclose  accounting system that calculates a fee for the client terminal to use a service provided by the server system, and the server system sends the usage fee calculated by the accounting system to the client terminal.
Miyamoto, working in the same field of endeavor, recognizes this problem and teaches accounting system that calculates a fee for the client terminal to use a service provided by the server system (¶ [0038]; wherein accounting system that calculates a fee for the client terminal to use a service provided by the server system, and the server system sends the usage fee calculated by the accounting system to the client terminal …), and the server system sends the usage fee calculated by the accounting system to the client terminal (¶¶ [0064 and 0065]; wherein The notification unit 309 communicates to various destination addresses such as those of a user and a service provider that a fee based on a print request is charged normally and paid. FIG. 3B is a view for showing an example of a software configuration of the charging server 102. The charging server 102 is comprised of a payment information DB 313, a user information DB 314, a charging processing unit 315, and a notification unit 316. The charging processing unit 315, according to a request from the management server 101, performs charging processing comprehensively for a user who performed a print request by referring to the payment information DB 313 and the user information DB 314. The notification unit 316 performs transmitting/receiving of data and processing results with the management server 101 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yamamoto in view of Miura to calculate a fee for the client terminal to use a service provided by the server system, and the server system sends the usage fee calculated by the accounting system to the client terminal as taught by Miyamoto since doing so would have predictably and advantageously allows for the printing system, it is desirable for an agreement to be formed for the following contract conditions between the service user (user) and the service provider and the service provider (infrastructure operator) of the printing system, to allow for a smooth transaction relationship (see at least Miyamoto, ¶ [0217]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 7 is incorporated, Yamamoto nor Miura appears to explicitly disclose wherein the usage fee is determined according to an amount of the print content printed with the printing apparatus.
Miyamoto, working in the same field of endeavor, recognizes this problem and teaches usage fee is determined according to an amount of the print content printed with the printing apparatus (¶ [0111]; FIG. 5AD – wherein fee information 530 includes a device identifier 531, a function 532 and a fee 533. Each record of the fee information 530 is generated when a service provider registers the image forming apparatus 105 to the printing system. The device identifier 531 corresponds to the device identifier 501 of the device information 500. The function 532 shows functions comprised on the image forming apparatus 105. The fee 533 is information for profits that an administrator (service) of the image forming apparatus 105 obtains when a user of the mobile terminal 104 uses the functions shown in the function 532. A user of the mobile terminal 104 is charged for a cost of a consumable material (a sheet and an ink or a toner), and a charge for depreciation of the image forming apparatus 105 in addition to the fee information 530. Here, the administrator (service provider) of the image forming apparatus 105 is able to set different fees for each function of an image forming apparatus, and for each image forming apparatus …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Yamamoto in view of Miura to apply usage fee is determined according to an amount of the print content printed with the printing apparatus as taught by Miyamoto since doing so would have predictably and advantageously allows for the printing system, it is desirable for an agreement to be formed for the following contract conditions between the service user (user) and the service provider and the service provider (infrastructure operator) of the printing system, to allow for a smooth transaction relationship (see at least Miyamoto, ¶ [0217]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1, 2, 6–8 and 11–15 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
  ALLOWABLE SUBJECT MATTER
Claims 3–5, 9, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 3–5, 9, 10, 16 and 17 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 3, when considering claim 3 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the print request issued from the client terminal contains first identification information corresponding to the client terminal and second identification information corresponding to the printing apparatus to be caused to execute the printing of the print content, and the server system issues the print job to the printing apparatus corresponding to the second identification information based on the first identification information and the second identification information.”
In regard to claims 4 and 5, claims 4 and 5 depends on objected claim 3. Therefore, by virtue of their dependency, claims 4 and 5 are also indicated as objected subject matter.
In regard to claim 9, when considering claim 9 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the server system provides at least one of video information or still image information for an online class to the client terminal as the distribution information, the notification information indicates that a printable study material for the online class is present as the print content, and the job issuance unit issues a print job for printing the study material.”
In regard to claim 10, when considering claim 10 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the client terminal includes a display unit that displays a video viewing screen sent from the server system, and the notification information is displayed in one region in the video viewing screen.”
In regard to claim 16, when considering claim 16 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the print request issued from the client terminal contains identification information corresponding to the printing apparatus to be caused to execute the printing of the print content, and the print job is issued to the printing apparatus corresponding to the identification information.”
In regard to claim 17, when considering claim 17 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein at least one of video data or still image data for a class is provided to the client terminal as the distribution information, the client terminal is notified of study material information related to the class by means of the notification information, and a print job for printing the study material is sent to the particular printing apparatus.”
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Takahashi et al. (2019/0012123)
Describe a printing system. The connection control between apparatuses can be more appropriately performed in the printing system used by an unspecified number of users. The fall of printing performance is suppressed. The network resource can be reliably allocated to the printing user, and the print processing can be performed while minimizing useless standby time.
Dalaa et al. (2016/0259601)
Describe a method for handling such as printing, attempting to print and/or storing for later printing print job submitted to cloud printing service e.g. Google Cloud Print (RTM: cloud print service developed by Google Incorporation) for processing by authenticated printing system (claimed). The printing of a print job submitted to a cloud printing service on an authenticated printing system is simplified and improved. The printing is prevented from unauthorized users and secure printing is obtained. The method is obtained for tracking and performs accounting of print jobs and using non cloud aware printers with the cloud printing services.
Kambegawa (2015/0381827)
Describe a server apparatus for storing print data. The processing load is distributed and processing delay is prevented if the functions are realized with pieces of processing. The printer unit includes sheet feeding stages and sheet cassettes corresponds to the sheet feeding stages in order to allow users to select different sheet sizes and different sheet orientations. The authentication server receives the card information from the printing apparatus through the network, checks the card information with the authentication table and transmits the authentication result and the authentication information to the printing apparatus.

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672